Title: To Thomas Jefferson from James Madison, 20 October 1797
From: Madison, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Octr. 20. 1797
                    
                    I received the inclosed pamphlet from Col. Monroe with a request that it might be returned to you. The publication under all its characters is a curious specimen of the ingenious folly of its author. Next to the error of publishing at all, is that of forgetting that simplicity and candor are the only dress which prudence would put on innocence. Here we see every rhetorical artifice employed to excite the spirit of party to prop up his sinking reputation, and whilst the most exaggerated complaints are uttered against the unfair and virulent persecutions of himself, he deals out in every page the most malignant insinuations, against others. The one against you is a masterpiece of folly, because its impotence is in exact proportion to its venom. Along with the pamphlet is inclosed a letter which you will be good eno’ to have delivered by an early opportunity. Yrs. Affecly
                    
                        Js Madison Jr
                    
                